Citation Nr: 1039278	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Martin James Martinez, Attorney-
At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Los Angeles, 
California, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.

The veteran offered personal testimony at a hearing held at the 
RO before a Veterans Law Judge in May 2008.  A transcript of the 
hearing is associated with the claims file.

In January 2009, the Board issued a decision denying service 
connection for PTSD; the Veteran appealed this denial to the 
Court of Appeals for Veterans Claims (the Court).  In July 2010, 
the Court, based on a Joint Motion, remanded the matter to the 
Board for further consideration.  The Court did not disturb that 
portion of the Board's decision addressing service connection for 
a skin disorder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran previously testified at a May 2008 Board hearing.  
The Veterans Law Judge who presided over the hearing is no longer 
employed by the Board.  The Veterans Law Judge who conducts a 
hearing must participate in the decision of that issue, if 
available.  38 C.F.R. § 20.707.

The Veteran was notified that the Veterans Law Judge who 
conducted the May 2008 hearing was unavailable in August 2010 
correspondence, and he was offered the opportunity for a new 
hearing.  In a September 2010 response, the Veteran indicated 
that he did desire a new Board hearing, to be held at the RO 
(Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing is 
conducted, the case should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



